Citation Nr: 0944745	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  08-03 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sarcoidosis and, if so, whether the claim should be granted.

2.  Entitlement to an increased rating for hemorrhoids, 
currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to March 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, and a July 2007 rating decision of the RO in 
Jackson, Mississippi.  Jurisdiction over the claims folders 
subsequently was transferred to the RO in Winston-Salem, 
North Carolina.

In an April 2002 rating decision issued during the pendency 
of this appeal, the evaluation assigned for the Veteran's 
hemorrhoids was increased from noncompensable to 10 percent, 
effective November 26, 2001, the date of receipt of his claim 
for an increased rating.  This action did not satisfy the 
Veteran's appeal.

When this case was before the Board in November 2007, the 
Board denied claims for service connection for asthma, 
ulcers, emphysema, bilateral leg disability, bilateral ankle 
disability, and psychiatric disability.  The Veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims.  It also remanded the issues listed on 
the title page for additional development.  The case since 
has been returned to the Board for further appellate action.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
sarcoidosis is decided herein, while the issue of service 
connection for sarcoidosis is addressed in the remand that 
follows the order section of this decision.


FINDINGS OF FACT

1.  In an unappealed September 1997 decision, the Board 
denied the Veteran's claim of entitlement to service 
connection for sarcoidosis.

2.  The evidence received since the September 1997 decision 
includes evidence that relates to an unestablished fact 
necessary to substantiate the claim, is not duplicative or 
cumulative of the evidence previously of record, and is 
sufficient to raise a reasonable possibility of 
substantiating the claim.

3.  The Veteran's hemorrhoids are not more than moderate in 
severity and are not productive of persistent bleeding and 
secondary anemia or fissures.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for sarcoidosis.  
38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 
3.156(a) (2009).

2.  The criteria for a rating higher than 10 percent for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

With respect to the claim to reopen, the record reflects that 
the Veteran has been provided all required notice, to include 
notice pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the Board has determined 
that new and material evidence has been received to reopen 
the claim.  Therefore, no further development is required 
under 38 U.S.C.A. §§ 5103, 5103A  or 38 C.F.R. § 3.159.

With respect to the increased rating claim, the record 
reflects that the Veteran was provided the notice required 
under the VCAA by letter mailed in December 2001.  He was 
provided with notice regarding the effective-date element of 
the claim by letter mailed in March 2006.  Although complete 
notice was not provided until after the initial adjudication 
of the claim, the Board finds that there is no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice and the completion of all indicated 
development of the record, the claim was readjudicated in 
January 2008 and March 2009.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) (A timing error may be cured by a 
new VCAA notification followed by a readjudication of the 
claim).  There is no indication or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

The record reflects that service treatment records, Social 
Security Administration (SSA) records, and all other 
available post-service medical evidence identified by the 
Veteran have been obtained.  The Veteran also has been 
afforded appropriate VA examinations.  The Veteran has not 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is also satisfied that 
the originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Claim to Reopen

Legal Criteria

In general, a final decision issued by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. § 
7104(b).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

Service connection for sarcoidosis was denied by the Board in 
September 1997 after it determined that the evidence did not 
establish the Veteran currently had sarcoidosis.  The Board 
also determined that there was no evidence linking the 
Veteran's current respiratory problems to service.  The 
Veteran did not initiate an appeal of the Board's decision, 
and the decision became final.

The pertinent evidence of record in September 1997 included 
service treatment records, which revealed that a chest X-ray 
study was negative and that the Veteran's lungs and chest 
were clinically evaluated as normal on entrance examination 
in May 1965.  A contemporaneous report of medical history 
showed that the Veteran reported a history of asthma, chronic 
or frequent colds, and chronic or frequent cough.  Records 
dated in June 1965 noted his report of a history of asthma-
like symptoms since childhood, and records dated in June 
1965, July 1965, and September 1965 noted treatment for 
respiratory symptoms.  The Veteran denied a history of 
respiratory problems on separation examination in December 
1967, and his lungs and chest again were clinically evaluated 
as normal.

Also of record in September 1997 were medical records from 
the Veteran's post-service period of employment with a police 
department.  These records showed that he was evaluated for 
respiratory problems in late 1968 and that a diagnosis of 
probable sarcoidosis was rendered in May 1970, June 1970, and 
October 1970.

The pertinent evidence of record in September 1997 also 
included a March 1993 VA treatment record, which noted the 
Veteran's complaint of a cold and a diagnosis of acute 
bronchitis; the report of a September 1995 VA examination, 
which noted his complaint of respiratory problems and a 
diagnosis of bronchitis with chronic obstructive pulmonary 
disease (COPD); and records obtained from the SSA, which were 
for negative for complaints or treatment related to 
respiratory problems.

The pertinent evidence received since the September 1997 
decision includes private treatment records dated in 1961.  
These records show that the Veteran was treated for pneumonia 
several times prior to his entrance onto active duty and that 
a November 1961 X-ray study showed an area of increased 
density in the left lung "suggesting the possibility of 
inflammatory disease."

The pertinent evidence received since the September 1997 
decision also includes VA treatment records dated in June 
1996, February 1997, February 1998, June 2001, July 2001, 
February 2002, January 2003, and October 2006.  These records 
note the Veteran's report that he was diagnosed with 
sarcoidosis in the 1970s and list sarcoidosis as one of his 
active medical problems.

In addition, the pertinent evidence received since the 
September 1997 decision includes numerous written statements 
from the Veteran.  In his January 2004 claim to reopen, the 
Veteran stated that he was treated for a lung disease in 1961 
and was diagnosed with sarcoidosis in 1970.  The Veteran 
wrote in a June 2004 statement that his pre-existing lung 
disease worsened during his period of active service.  In a 
January 2008 statement, he argued that he was treated for 
respiratory illnesses during service and that these illnesses 
were manifestations of his sarcoidosis.

The private treatment records and the Veteran's statements, 
the credibility of which must be presumed for purposes of 
this analysis, are new because they suggest that the Veteran 
had a lung disease prior to his entrance onto active duty and 
that the disease was aggravated by his active service.  These 
facts were not established by the evidence previously of 
record.  Moreover, the Board finds that this evidence is 
sufficient to establish a reasonable possibility of 
substantiating the claim because it suggests that the 
Veteran's in-service respiratory symptoms may be related to a 
pre-existing lung disease which increased in severity during 
service and was subsequently diagnosed as sarcoidosis.  
Accordingly, the Board finds that new and material evidence 
has been presented to reopen the claim.

Increasing Rating Claim

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the Veteran's service-connected hemorrhoids.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  In this 
regard, the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The Veteran's hemorrhoids currently are evaluated as 10 
percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
7336.  Under this code, a 10 percent rating is warranted for 
large or thrombotic, irreducible hemorrhoids, with excessive 
redundant tissue, evidencing frequent recurrences.  The 
maximum schedular rating of 20 percent is warranted for 
hemorrhoids with persistent bleeding and secondary anemia, or 
with fissures.

The medical evidence of record shows that the Veteran's 
hemorrhoids are not productive of persistent bleeding and 
secondary anemia or productive of fissures.  VA treatment 
records dated in September 2001 and October 2001 note that 
physical examination revealed few external hemorrhoids.  On 
VA examination in January 2002, the Veteran reported having 
occasional flare-ups, and physical examination showed good 
sphincter control and stage 2 hemorrhoids.  The examiner 
noted that the hemorrhoids did not require surgical 
intervention and responded to conservative treatment.  A 
March 2002 VA treatment record notes that there was increased 
pain and few external hemorrhoids on physical examination, 
and a July 2002 record notes that a February 2002 colonoscopy 
had revealed a "mild case of hemorrhoids."  Physical 
examination by the Veteran's VA health care provider in 
September 2003 showed an external hemorrhoid that was non-
tender and not actively bleeding.

On VA examination in September 2006, the Veteran complained 
of daily itching, soreness, and slight swelling in the anal 
area but denied current rectal bleeding, anal fissures, or a 
history of thrombosed hemorrhoids.  Physical examination 
revealed two hemorrhoidal tags that measured approximately 
two millimeters in diameter.  There was no erythema, 
thrombosis, or tenderness and no evidence of anal fissure.  
The examiner noted that the Veteran's laboratory results 
showed mild anemia and that the etiology of this condition 
was unknown, but he opined that the Veteran's anemia did not 
appear to be related to iron deficiency or to his 
hemorrhoids.

In sum, there is no evidence that the Veteran's hemorrhoids 
result in fissures.  The preponderance of the evidence also 
establishes that the Veteran's hemorrhoids do not result in 
persistent bleeding with secondary anemia.  The Board 
acknowledges the Veteran's January 2002 statement contending 
that his hemorrhoids are painful and cause bleeding and notes 
that he is competent to report such observable 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, the vast majority of the evidence of record 
shows that the Veteran's hemorrhoids are not productive of 
persistent bleeding; bleeding was not noted on any of the 
physical examinations of the Veteran's rectum performed 
between September 2001 and September 2006.  Moreover, even 
assuming that the Veteran's hemorrhoids are productive of 
persistent bleeding, there is no competent evidence that they 
cause secondary anemia.  The September 2006 VA examiner 
opined that the Veteran's anemia was not related to his 
hemorrhoids, and there is no contrary medical opinion of 
record.  While the Veteran may believe that the anemia 
detected in September 2006 is related to his hemorrhoids, the 
Veteran, as a layperson without medical training, is not 
qualified to render an opinion regarding an issue of medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question have the 
Veteran's hemorrhoids warranted a rating higher than 10 
percent.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

Extra-schedular Consideration

The Board also has considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  In determining 
whether a case should be referred for extra-schedular 
consideration, the Board must compare the level of severity 
and the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The record reflects that the Veteran has not required 
frequent hospitalizations for his hemorrhoids during the 
rating period and that the manifestations of his disability 
are not in excess of those contemplated by the schedular 
criteria.  The Veteran is not employed, and he does not 
contend that his hemorrhoids affect his ability to work.  In 
sum, there is no indication in the record that the average 
industrial impairment from the Veteran's hemorrhoids would be 
in excess of that contemplated by the assigned rating.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for 
sarcoidosis is granted.

Entitlement to a rating higher than 10 percent for 
hemorrhoids is denied.


REMAND

As discussed, private treatment records dated in 1961 reflect 
that the Veteran was treated for respiratory illnesses prior 
to his entrance onto active duty and that a November 1961 X-
ray study revealed evidence of possible inflammatory disease 
in his left lung.  Although the Veteran's lungs were 
clinically evaluated as normal on entrance examination in May 
1965, he reported a history of asthma, colds, and coughs in a 
contemporaneous report of medical history and complained of a 
long history of respiratory problems in June 1965, shortly 
after his entrance onto active duty.  Medical records dated 
in 1968 and 1970 show that the Veteran continued to 
experience respiratory problems after his separation from 
service and that his health care providers suspected he had 
sarcoidosis.

It is unclear from the record whether the Veteran currently 
has sarcoidosis or whether the disorder has been present at 
any time during the pendency of this claim.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  However, VA 
treatment records dated from 1996 to 2006 note the Veteran's 
self-reported history of sarcoidosis and list it as one of 
his active medical problems.

In light of the evidence indicating that a lung disorder 
existed prior to service, that the Veteran was treated for 
respiratory problems during service, that he was diagnosed 
with sarcoidosis shortly after his separation from service, 
and that he currently may have sarcoidosis, the Board finds 
that a VA examination is necessary to determine the nature 
and etiology of this condition.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine 
whether he currently has sarcoidosis 
and, if so, whether the disorder is 
etiologically related to his active 
service.  A complete history of the 
Veteran's respiratory problems should 
be elicited from the Veteran.  The 
claims folders must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.

Based upon the claims folders review 
and the examination results, the 
examiner should provide an opinion with 
respect to each of the following 
questions:

a.  Does the Veteran currently 
have sarcoidosis?

b.  If sarcoidosis is currently 
present, is at least as likely as 
not that the disorder was present 
during service?  If so, did the 
disorder clearly and unmistakably 
exist prior to the Veteran's 
entrance onto active duty?

c.  If the examiner believes 
sarcoidosis existed prior to the 
Veteran's entrance onto active 
duty, did it clearly and 
unmistakably undergo no chronic 
increase in severity during or as 
a result of service?

The rationale for each opinion 
expressed must be provided.

2.  The RO also should undertake any 
other development it determines to be 
warranted, to include ensuring that all 
VA and private treatment records are 
current.

3.  Then, the RO should readjudicate 
the reopened claim for service 
connection for sarcoidosis on a de novo 
basis.  If the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, the Veteran should be 
furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond before the case 
is returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


